676 F.3d 828 (2012)
Russell Allen NORDYKE; Ann Sallie Nordyke, dba TS Trade Shows; Jess B. Guy; Duane Darr; William J. Jones; Daryl N. David; Tasiana Westyschyn; Jean Lee; Todd Baltes; Dennis Blair, R.L. Adams; Roger Baker; Mike Fournier; Virgil McVicker, Plaintiffs-Appellants,
v.
Mary V. KING; Gail Steele; Wilma Chan; Keith Carson; Scott Haggerty; County of Alameda; County of Alameda Board of Supervisors, Defendants-Appellees.
No. 07-15763.
United States Court of Appeals, Ninth Circuit.
April 4, 2012.
Donald Kilmer, Jr., The Law Offices of Donald Kilmer, San Jose, CA, Don Kates, *829 Michel & Associates, P.C., Long Beach, CA, for Plaintiffs-Appellants.
Thomas Peter Pierce, Richards, Watson & Gershon, Los Angeles, CA, Sayre Weaver, Esquire, Richards, Watson & Gershon, Brea, CA, Richard E. Winnie, Esquire, Office of County Counsel, Oakland, CA, for Defendants-Appellees.
Before: ALEX KOZINSKI, Chief Judge, HARRY PREGERSON, STEPHEN REINHARDT, DIARMUID F. O'SCANNLAIN, MICHAEL DALY HAWKINS, SUSAN P. GRABER, RONALD M. GOULD, RICHARD C. TALLMAN, CONSUELO M. CALLAHAN, MILAN D. SMITH, JR., and SANDRA S. IKUTA, Circuit Judges.
Order; Concurrence by Judge MILAN D. SMITH, JR.; Dissent by Chief Judge KOZINSKI.

ORDER
The panel believes that the parties should attempt to settle this dispute by agreeing on the conditions for holding gun shows at the Alameda County fairgrounds, with the assistance of mediation. The case is referred to the Circuit Mediation Office for mediation, and its submission is deferred for 45 days or pending further order of the court.
The Circuit Mediator will contact the parties as soon as possible and shall provide a status report to the panel no later than 45 days following this order.
M. SMITH, Circuit Judge, concurring:
I concur with the Court's order sending this case to mediation. However, I would have attached a copy of a proposed disposition in this case so that the parties would know what they would face in the event mediation fails.
KOZINSKI, Chief Judge, with whom GOULD, Circuit Judge, joins, dissenting:
The parties have not asked for mediation; they have said nothing that suggests mediation would be fruitful; when asked about it in court, they displayed obvious distaste for the idea. We overstep our authority by forcing the parties to spend time and money engaging in a mediation charade. Our job is to decide the case, and do so promptly. This delay serves no useful purpose; it only makes us look foolish. I want no part of it.